OPINION — AG — UNDER THE LAWS OF THE STATE OF OKLAHOMA, A BANK ORGANIZED AND OPERATING UNDER THE LAWS OF THIS STATE MAY LEGALLY ESTABLISH AND OPERATE, AT A LOCATION WITHIN 4,000 FEET OF ITS REGULAR BANKING HOUSE BUT WITHIN THE SAME CITY OR TOWN NAMED IN ITS CERTIFICATE OF AUTHORITY AS THE PLACE WHERE ITS BANKING BUSINESS IS TO BE CONDUCTED, ONE OR MORE TELLERS' WINDOWS WHICH ARE DIRECTLY CONNECTED WITH THE BOOKKEEPING DEPARTMENT OF SAID BANK IN ITS REGULAR BANKING HOUSE BY MEANS OF "CLOSED CIRCUIT" OR "PRIVATE WIRE TELEVISION" (OR OTHER DIRECT WIRE PICTURE TRANSMISSION EQUIPMENT, BY WHATEVER NAME SUCH EQUIPMENT MAY BE KNOWN) AND A DIRECT WIRE INTER COMMUNICATION SYSTEM FOR VOICES THROUGH WHICH THE SIGNATURES TO CHECKS DRAWN UPON ITS CUSTOMERS' ACCOUNTS, AND THE BALANCES, IF ANY, TO THE CREDIT OF SUCH CUSTOMERS' ACCOUNTS, MAY BE VERIFIED BY THE BOOKKEEPING DEPARTMENT BEFORE SUCH CHECKS ARE CASHED OR PAID BY THE TELLERS AT SUCH OUTSIDE FACILITIES, AND AT WHICH SUCH BANK'S CUSTOMERS' ACCOUNTS ARE CASHED OR PAID, AND CHANGE MADE FOR CUSTOMERS, BUT AT WHICH OUTSIDE FACILITIES NO OTHER BANKING TRANSACTIONS ARE CARRIED ON, IF THE BANK STAYS WITHIN THE APPLICABLE LIMITATIONS UPON THE VALUE OF REAL ESTATE, FURNITURE AND FIXTURES WHICH MAY BE HELD BY THE STATE BANK FOR THE CONVENIENT TRANSACTION OF ITS BUSINESS; AND THAT SUCH OUTSIDE FACILITIES, OPERATED IN THE MANNER HEREINABOVE SET FORTH, WOULD NOT CONSTITUTE A " BRANCH BANK " OR " BRANCH BANKS ". CITE: 6 O.S.H. 55, 6 O.S.H. 56, OPINION NO. APRIL 14, 1955 — BANK COMMISSIONER, OPINION NO. OCTOBER 12, 1955 — BANK COMMISSIONER (JAMES C. HARKIN)